

	

		III

		109th CONGRESS

		1st Session

		S. RES. 159

		IN THE SENATE OF THE UNITED STATES

		

			May 26, 2005

			Mr. Inhofe (for himself

			 and Mr. Coburn) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Recognizing the 50th anniversary of the

		  Oklahoma Independent Petroleum Association and its members vital contribution

		  to the oil and gas industry of the United States.

	

	

		Whereas the Oklahoma Independent Petroleum Association was

			 founded and incorporated in the State of Oklahoma on January 13, 1955;

		Whereas the Oklahoma Independent Petroleum Association was

			 founded by independent oil and natural gas producers, and its membership is

			 still comprised of independent producers, both large and small;

		Whereas the founders of the Oklahoma Independent Petroleum

			 Association possessed the leadership and vision to establish a unified voice

			 for independent crude oil and natural gas producers;

		Whereas the Oklahoma Independent Petroleum Association is

			 the largest oil and gas advocacy group in the State, representing over 1,500

			 member companies in the crude oil and natural gas exploration and production

			 industry and affiliated businesses;

		Whereas the mission of the Oklahoma Independent Petroleum

			 Association is to enhance and protect the ability of independent oil and

			 natural gas producers in Oklahoma to conduct their business and to ensure

			 energy supply;

		Whereas the Oklahoma Independent Petroleum Association is

			 a rarity in State oil and gas associations, with a full-time governmental

			 affairs specialist and a full-time regulatory affairs specialist working with

			 agencies that regulate the oil and gas industry;

		Whereas the Oklahoma Independent Petroleum Association is

			 a proactive and diverse organization striving to provide a broad range of

			 services to its members and the industry it supports;

		Whereas the leaders of the Oklahoma Independent Petroleum

			 Association have worked successfully on behalf of Oklahoma independent

			 producers on State and national issues, advocating for State and national

			 governmental policies that protect and enhance the ability of Oklahoma

			 independent producers to do business; and

		Whereas the Oklahoma Independent Petroleum Association

			 will continue to look toward the future by forging alliances within the oil and

			 gas industry and with other organizations devoted to a more prosperous

			 Oklahoma: Now, therefore, be it

		

	

		That the Senate—

			(1)recognizes the

			 50th anniversary of the Oklahoma Independent Petroleum Association;

			(2)congratulates the

			 Oklahoma Independent Petroleum Association for its 50-year history of

			 contributions to the oil and gas industry of Oklahoma and the United

			 States;

			(3)recognizes that

			 the Oklahoma Independent Petroleum Association has been and will continue to be

			 an invaluable asset in developing and promoting the oil and gas industry in the

			 United States; and

			(4)directs the

			 Secretary of the Senate to transmit a copy of this resolution to the Oklahoma

			 Independent Petroleum Association as an expression of appreciation and for

			 public display at the 50th annual meeting of the Oklahoma Independent Petroleum

			 Association.

			

